DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 5/14/2021 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because reference 3 is in a foreign language not known to the examiner. Furthermore the application numbers used are not clear. It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Specification
The use of the terms Bluetooth, ZigBee, Wi-Fi, and long-term evolution (LTE), 4th generation (4G) and 5th generation (5G), which are trade names or marks used in commerce, has been noted in this application. The terms should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) 1-8 and 11-14 is/are rejected under 35 U.S.C. 102(a)(1 and 2) as being clearly anticipated by Min US 20050044908 A1 (hereinafter Min).
In regards to claim 1, Min teaches a digital door lock comprising: an authenticator which receives an authentication signal and performs authentication (control unit in para 6); a motor (131) which is driven in a predetermined direction when authentication is performed by the authenticator (para 6); a latch operator (300) which can be operated through driving of the motor (para 61); and a shaft (110) which is rotated according to operation of the latch operator and operates a latch bolt (para 28, para 61), wherein the latch operator releases the latch bolt by operating according to the authentication and rotating the shaft in one direction (para 30, para 48).
In regards to claim 2, Min teaches the digital door lock of claim 1, wherein the latch operator includes a driving gear (132) rotated through driving of the motor (para 36) and a rotator (140,160) which is rotated by the driving gear and rotates the shaft (para 28, para 36).
In regards to claim 3, Min teaches the digital door lock of claim 2, further comprising a sensor (180) positioned on a side of the rotator (fig 2) and sensing a rotation radius of the rotator, wherein the motor is stopped according to the rotation radius of the rotator (para 34, note the typo “for checking whether a dog 161 of the central gear 140 operates” should be “for checking whether a dog 141 of the central gear 140 operates”).
In regards to claim 4, Min teaches the digital door lock of claim 3, wherein the rotator includes a first rotator (140) engaged with the driving gear and a second rotator (160) positioned coaxially with the first rotator (fig 2) and rotated by rotation of the first rotator (para 34, tension spring 150 is operated by 140, 160 is operated by 150).
In regards to claim 5, Min teaches the digital door lock of claim 4, wherein the shaft and the first rotator are integrally formed into one body (shaft 110 and first rotator 140 are integrally formed into 100, 510 since both parts are an integral part of the single body of the door lock). 
In regards to claim 6, Min teaches the digital door lock of claim 4, wherein a first sensed portion (141) whose position is sensed by the sensor (180) is formed on at least a part of one side of one surface of the first rotator toward the sensor (fig 2, para 34, note previously mentioned typo) and a second sensed portion (161) whose position is sensed by the sensor (170, 175, 180 para 34) is formed on at least a part of the other side of one surface of the second rotator toward the sensor (fig 2).
In regards to claim 7, Min teaches the digital door lock of claim 6, wherein the sensor includes at least two position sensors (170, 175, 180) which sense the positions of the first sensed portion and the second sensed portion and the at least two position sensors are disposed radially about a center axis of the shaft (fig 2).
In regards to claim 8, Min teaches the digital door lock of claim 7, wherein sensing grooves through which the first sensed portion and the second sensed portion can pass are formed on one side of each of the at least two position sensors and the rotation radius of the rotator is sensed according to whether the first sensed portion and the second sensed portion pass through the sensing grooves (fig 2, para 34).
In regards to claim 11, Min teaches the digital door lock of claim 3, wherein a sensed member (141) whose position is sensed by the sensor is formed at least a part of one surface of the rotator (fig 2, para 34, note previous mention of typo).  
In regards to claim 12, Min teaches the digital door lock of claim 11, wherein the sensor includes a position sensor which senses the position of the sensed member (fig 2, para 34, note previous mention of typo).  
In regards to claim 13, Min teaches the digital door lock of claim 11, wherein the shaft and the rotator are integrally formed into one body (shaft 110 and rotator 140, 160 are integrally formed into 100, 510 since both parts are an integral part of the single body of the door lock).
In regards to claim 14, Min teaches the digital door lock of claim 1, wherein the motor rotates the shaft in a different direction according to operation of the latch operator after a predetermined length of time elapses from an instance of authentication of the authentication signal (para 9, para 40, door must read from a signal that the door is closed first, additionally when gears change rotation there is always a length of time of pause as there is a gap between the teeth that must be first traversed between in order to mesh the teeth in the opposite direction).

Claim Rejections - 35 USC § 103
Claim 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Min in view of themselves.
	In regards to claim 9, Min teaches the digital door lock of claim 8, wherein the at least two position sensors include a first sensor (170), a second sensor (175), and a third sensor (180).
However Min does not teach that sensors are formed at an equiangular interval.
It would have been obvious to one of ordinary skill in the art, before the time of filing of the invention, to have rearranged the sensor and the first sensed portion of Min to be equilaterally spaced in order to achieve the sensors at equilateral intervals, in order to reduce manufacturing cost by only needing to mount horizontally or vertically, not diagonally, as it has been held that a simple rearrangement of parts is obvious (See MPEP 2144.04 VI C.).
In regards to claim 10, Min teaches the digital door lock of claim 9, wherein when the second sensed portion passes through the first sensor or the second sensor and the first sensed portion passes through the third sensor, the motor is stopped (para 40, when motor is changed from forwardly to reversely there is at least an instant where the motor stops).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 Frolov US 20160258189 A1 - teaches a similar digital door lock.
Chiou et al. US 20110036131 A1 - teaches a similar digital door lock.
Alexander et al. US 20040003633 A1 - teaches a similar digital door lock.
Chang et al. US 20120036904 A1 – teaches a similar digital door lock with a similar number of sensors.
Chiou et al. US 20110067464 A1 – teaches a similar digital door lock.
Wu et al. US 20110259059 A1 – teaches a similar digital door lock with a similar number of sensors and similar placement.
Chen US 20150191936 A1 – teaches a similar digital door lock.
Ainley US 20130219975 A1 – teaches a similar digital door lock.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER H WATSON whose telephone number is (571)272-5393. The examiner can normally be reached M-F 8 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER H WATSON/Examiner, Art Unit 3675                                                                                                                                                                                                        

/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675